DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-20, the examiner found no reference in the prior art that disclosed or rendered obvious a computed tomographic (CT) system, comprising: 
a gantry including a rotating part ... and a rotating part interface;
a gantry table, the gantry mounted on the gantry table, the gantry table including a host interface;
wherein the rotating part interface is configured to face the host interface, such that the rotating part interface and the host interface face each other and are configured to be electrically connected with each other, based on the gantry being at a predetermined position in relation to the gantry table within a gantry moving range and including all limitations recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20140079191

    PNG
    media_image1.png
    353
    469
    media_image1.png
    Greyscale

[0024] FIG. 1 shows an imaging device 1 according to the invention in which a wireless data transmission is realized via transmission elements 6 in the floor 3 of the room of the imaging device 1, as well as in a sled 7 of the movable gantry 2. Power and/or data can in this way be transmitted wirelessly between a floor element and a sled element.


[0011] An object of the present invention is to optimize the imaging examination volume with a movable gantry with regard to the transmission of power and/or data between the stationary supply source and the movable gantry.
[0012] The imaging device, such as a medical imaging device, according to the invention has a gantry movable along a floor, as well as a supply unit for the transmission of power and/or data between a stationary supply source and the movable gantry.
[0013] The invention is based on the realization that the flexibility of the gantry can be increased and the mechanical load on the cabling can be avoided by the transmission of power and/or data between the stationary supply source and the movable gantry by wireless transmission techniques.
[0014] By the use of wireless transmission elements (such as a transmission device and a reception device), a wireless solution is realized for the transmission of power and/or data. The space requirements are thereby optimized because lines for power and data must no longer by routed from the gantry into the ceiling module via a cable column; on the other hand, no mechanical loads on the cabling (which can have the consequence of a cable break) arise either.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884